DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



    PNG
    media_image1.png
    292
    220
    media_image1.png
    Greyscale

Claim(s) 1-2, 4-5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SPANEL ET AL. US 2,353,517.
With regards to claim 1, SPANEL (Figs. 14-17) discloses a brush bristle cover 52 comprises: a bristle receptacle; an entrance slot 54; the bristle receptacle comprising an open end and a closed end (see above); the entrance slot comprising a first lengthwise lip 53 and a second lengthwise lip 53 (shown in Fig. 16); the entrance slot being integrated into the closed end; the bristle receptacle tapering from the closed end to the open end; the first lengthwise lip and the second lengthwise lip being positioned parallel and offset to each other; and the first lengthwise lip and the second lengthwise lip being positioned offset from each other by a clearance gap (shown in Fig. 14 and 16).

With regards to claim 2, SPANEL (Figs. 14-17) discloses the bristle receptacle 52 is made of semirigid polymeric material.

With regards to claim 4, SPANEL (Figs. 14-17) discloses the entrance slot is flexible.

With regards to claim 5, SPANEL (Figs. 14-17) discloses the open end is flexible.

With regards to claim 8, SPANEL (Figs. 14-17) discloses the open end is a circular- shaped opening.

Claim(s) 10, 12-13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SPANEL ET AL. US 2,353,517.
With regards to claim 10, SPANEL (Figs. 14-17) discloses a brush bristle cover 52 comprises: a bristle receptacle; an entrance slot 54; the bristle receptacle comprising an open end and a closed end (shown above); the entrance slot comprising a first lengthwise lip 53 and a second lengthwise lip 53 (shown in Fig. 16); the entrance slot being integrated into the closed end; the bristle receptacle tapering from the closed end to the open end; the first lengthwise lip and the second lengthwise lip being positioned parallel and offset to each other; the first lengthwise lip and the second lengthwise lip being positioned offset from each other by a clearance gap (shown in Fig. 14 and 16); and the bristle receptacle being made of semirigid polymeric material (Pg. 1 Col 2:24-29).

With regards to claim 12, treated as in claim 4 above.

With regards to claim 13, treated as in claim 5 above.

With regards to claim 16, treated as in claim 8 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 6-7, 9, 11, 14-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over SPANEL ET AL. US 2,353,517.
With regards to claims 3 and 11, SPANEL (Figs. 14-17) discloses the bristle cover with a bristle receptacle is made of an elastic rubber or the like material but it does not specifically disclose the bristle receptacle is made of silicone.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the bristle material made of silicone, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

With regards to claims 6 and 14, SPANEL (Figs. 14-17) discloses the bristle cover has a first lengthwise lip 53 and a second lengthwise lip 53 with the first lengthwise lip and the second lengthwise lip coextensive to each other but it does not specifically disclose a length of the first lengthwise lip is 40 millimeters (mm), and wherein a length of the second lengthwise lip is 40 mm, and wherein.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the length of the first lengthwise lip is 40 millimeters (mm), and wherein a length of the second lengthwise lip is 40 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

With regards to claims 7 and 15, SPANEL (Figs. 14-17) discloses a clearance gap 54 but it does not specifically disclose a width of the clearance gap is 1 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a width of the clearance gap be 1 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

With regards to claims 9 and 17, SPANEL (Figs. 14-17) discloses a circular-shaped opening but it does not specifically disclose a circumference of the circular-shaped opening is 55 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a circumference of the circular-shaped opening be 55 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/           Examiner, Art Unit 3736